Citation Nr: 0310333	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  99-12 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for back injury.  

2.  Whether new and material evidence has been received to 
reopen a claim for compensation for left forearm cellulitis 
pursuant to 38 U.S.C.A. § 1151 (West 2002).  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for hepatitis C with 
liver disorder.  

5.  Entitlement to a disability rating greater than 100 
percent for schizoaffective disorder.  

6.  Entitlement to a compensable disability rating for 
residuals of nasal fracture.   




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1972 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Review of the claims folder reveals that the veteran has also 
alleged entitlement to compensation for hepatitis C with 
liver disorder pursuant to 38 U.S.C.A. § 1151 as a result of 
VA medical care.  The RO's May 2002 rating decision and 
November 2002 statement of the case do not do not assess the 
claim on that basis or provide the veteran with the 
applicable law and regulations.  Thus, the claim for 
compensation for hepatitis C with liver disorder pursuant to 
38 U.S.C.A. § 1151 remains unadjudicated.  Accordingly, the 
matter is referred to the RO for the appropriate action.  

The issue of entitlement to a compensable disability rating 
for residuals of nasal fracture is addressed in the REMAND 
portion of the decision, below.  




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for residuals of lumbar 
laminectomy for herniated disc at L5-S1 in a May 1981 rating 
decision.  The RO also denied service connection for back 
injury in an August 1989 rating decision.  The veteran did 
not appeal either decision upon receipt of notice of the 
denials.  

3.  Evidence received since the August 1989 rating decision 
does not bear directly and substantially on the matter under 
consideration.  

4.  The RO denied compensation for left arm cellulitis 
pursuant to 38 U.S.C.A. 
§ 1151 in an April 1996 rating decision.  The veteran did not 
appeal that decision upon receipt of notice of the denial.  

5.  Evidence received since the April 1996 rating decision is 
either cumulative of evidence previously considered or does 
not bear directly and substantially on the matter under 
consideration.   

6.  There is no evidence of current diagnosis of PTSD in 
compliance with VA regulations and no evidence confirming the 
veteran's alleged service in Vietnam.    

7.  There is no competent evidence of a nexus between 
hepatitis C with liver disorder and the veteran's period of 
active service.  

8.  The veteran's service-connected schizoaffective disorder 
is currently evaluated at 100 percent disabling, the maximum 
allowable evaluation.  




CONCLUSIONS OF LAW

1.  The RO's rating decisions of May 1981 and August 1989 are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2002).

2.  No new and material evidence has been received since the 
August 1989 rating decision to reopen a claim for service 
connection for back injury.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

3.  The RO's April 1996 rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2002).

4.  No new and material evidence has been received since the 
April 1996 rating decision to reopen a claim for compensation 
for left forearm cellulitis pursuant to 38 U.S.C.A. § 1151.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

5.  Service connection for PTSD is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2002).     

6.  Service connection for hepatitis C with liver disorder is 
not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002).  

7.  The criteria for a disability rating greater than 100 
percent for schizoaffective disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.130, Diagnostic Code 9211 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of letters dated in September 2000 and 
October 2001, the May 2002 rating decision, and November 2002 
statement of the case, the RO provided the veteran and his 
representative with the applicable law and regulations and 
gave notice as to the evidence needed to substantiate his 
claim.  In addition, in an April 2001 letter, the RO 
explained the notice and duty to assist provisions of the 
VCAA, including the respective responsibilities of VA and the 
veteran to identify and/or obtain evidence needed for the 
appeal, and asked the veteran to identify, provide, or 
authorize the release of additional relevant evidence.  
Finally, the November 2002 statement of the case provides the 
text of the applicable VCAA regulations.  Accordingly, the 
Board finds that the veteran has been afforded all notice 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   

With respect to the duty to assist, the claims folder 
contains service medical records, service personnel records, 
and VA medical records.  The response to the RO's request for 
medical records from Boulder Medical Clinic indicated that no 
records were found.  The veteran identified another private 
medical provider at University of Texas.  However, despite 
repeated requests from the RO, he failed to provide a release 
for such records that contained the requisite address and 
contact information.  In an October 2001 statement, the 
veteran indicated that he had received treatment at VA 
facilities in Dallas, Sheridan, Palo Alto, Silver City, 
Helena, and Shreveport.  The RO obtained records from Dallas 
and Shreveport.  An undated report of contact associated with 
the claims folder indicates that inquiries to the remaining 
VA facilities yielded no records.  The Board notes that the 
veteran was scheduled for a VA psychiatric examination in 
October 2001 but failed to report.  

In addition, the Board acknowledges that the RO has not 
obtained a medical examination or opinion with respect to the 
claims for back injury, left forearm cellulitis, PTSD, or 
hepatitis C with liver disorder.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Under the VCAA, in the case of a 
disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim.  
38 U.S.C.A. 
§ 5103A(d).  However, regarding the former two issues, as 
there is no new and material evidence to reopen the claims, 
as discussed below, no examination or opinion is required.  
See 38 U.S.C.A. § 5103A(f).  Regarding the latter two claims, 
the Board finds that the evidence of record concerning in-
service incurrence of the disorder, discussed in detail 
below, is inadequate to trigger the requirement for obtaining 
an examination or opinion.  38 U.S.C.A. § 5103A(d).  
Therefore, the Board is satisfied that the duty to assist has 
been met.   

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a), 3.159(c) (2002).  
However, those specific provisions are applicable only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Because the instant claim was submitted in August 
2000, the amendments are not for application.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


New and Material Evidence

The RO denied service connection for residuals of lumbar 
laminectomy for herniated disc at L5-S1 in a May 1981 rating 
decision.  The RO also denied service connection for back 
injury in an August 1989 rating decision.  The RO notified 
the veteran of each decision by letter sent to his address of 
record.  Neither letter was returned as undeliverable.  There 
was no indication that the veteran otherwise did not receive 
notice of the decisions.  He did not appeal either decision 
upon receipt of notice of the denials.  Therefore, the RO's 
decisions of May 1981 and August 1989 are final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2002).   

The RO denied compensation for left arm cellulitis pursuant 
to 38 U.S.C.A. § 1151 in an April 1996 rating decision.  The 
veteran did not appeal that decision upon receipt of notice 
of the denial.  Again, the letter was sent to the veteran's 
address of record and not returned as undeliverable.  There 
was no indication that the veteran did not receive notice of 
the decision.  He did not initiate an appeal.  Therefore, the 
April 1996 rating decision is also final. Id.   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

In its May 1981 and August 1989 rating decision, the RO 
denied service connection for a back disorder, finding no 
evidence of current back disorder related to service.  
Evidence of record at the time of the August 1989 rating 
decision consists of service medical records; private medical 
records from multiple providers; VA medical records; and 
reports of VA examinations performed in November 1974, 
February 1981, February 1984, January 1985, July 1986, June 
1987, August 1988, and February 1989.      

In the April 1996 rating decision, the RO denied compensation 
for left forearm cellulitis under 38 U.S.C.A. § 1151 because 
there was no evidence of additional disability resulting from 
VA medical care.  Medical evidence of record at the time 
consists of all the evidence listed above, with the addition 
of a private psychiatric evaluation, private psychiatric care 
records, a July 1995 statement from the veteran with a 
photograph, and VA medical records dated from May 1995 to 
July 1995.  

Subsequently received evidence consists of a report of VA 
examination in February 1998; a November 1999 completed 
Career Assessment Inventory; correspondence dated in June 
2001 from the National Personnel Records Center (NPRC); an 
undated report of contact documenting a search for VA medical 
records; VA medical records from Medical Centers in Dallas 
and Shreveport; a January 2002 response to a request for 
records from a private medical provider; service personnel 
records; and statements or correspondence from the veteran 
received in October 2000, December 2000, May 2001, October 
2001, September 2002, and December 2002.  

With respect to the claim for back injury, the Board finds 
that no new and material evidence has been received since the 
last denial in August 1989.  Specifically, the evidence does 
not bear directly and substantially on the matter at issue, 
whether a back injury was incurred in service.  None of the 
evidence received offers any assessment of a back injury as 
related to service.  In fact, there are only passing 
references to continued back problems.  Accordingly, the 
evidence is not new and material within the meaning of 
38 C.F.R. § 3.156(a).  Therefore, the claim is not reopened.  
38 U.S.C.A. § 5108.   

Similarly, the Board finds that no new and material evidence 
has been received since the April 1996 rating decision 
regarding left forearm cellulitis.  Several of the veteran's 
statements offer essentially identical allegations as to 
incurrence of left forearm cellulitis that were considered at 
the time of the April 1996 rating decision.  Such statements 
are cumulative of previously addressed evidence, and are 
therefore not new.  The balance of the evidence is completely 
negative for any mention of left forearm cellulitis or the 
existence of current disability resulting from left forearm 
cellulitis.  Therefore, the evidence does not bear directly 
and substantially on the matter at issue, whether the veteran 
incurred additional disability as a result of VA medical 
care.  See 38 U.S.C.A. § 1151.  Accordingly, the evidence is 
not new and material within the meaning of 38 C.F.R. § 
3.156(a).  Therefore, the claim is not reopened.  38 U.S.C.A. 
§ 5108.       


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

1.  PTSD

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32,808 (1999)) (effective 
March 7, 1997) (implementing the decision in Cohen v. Brown, 
10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) (pertaining to combat veterans).  

In this case, the Board finds that the preponderance of the 
evidence is against service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).  First, the evidence fails to show a current 
diagnosis of PTSD in accordance with VA regulations.  VA 
outpatient records reflect a history of PTSD based solely on 
the report of the veteran.  There is no psychiatric 
evaluation of record, VA or private, which assesses the 
veteran's mental status and diagnoses PTSD under applicable 
diagnostic standards.  The veteran has had many VA 
psychiatric examinations over the nearly 30 years since 
service connection was first established for a psychiatric 
disorder.  None of these examination reports show a diagnosis 
of PTSD.  A current diagnosis of disability is required in 
order to establish service connection.  Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (medical 
history provided by a veteran and recorded by an examiner 
without additional enhancement or analysis is not competent 
medical evidence).

Second, even assuming the diagnosis of PTSD was sufficient 
for purposes of 38 C.F.R. § 3.304(f), there is no credible 
supporting evidence that the veteran's claimed in-service 
stressor actually occurred.  The sole stressor alleged by the 
veteran is an incident in which the transport plane he was 
in, which left from Cambodia, was shot down by a missile over 
North Vietnam, resulting in personal injury that required 
several weeks of treatment in service.  He alleges receipt of 
the Purple Heart and two Silver Stars.  The veteran's service 
record shows a duty title of inventory management specialist 
with no service in Vietnam or any other foreign service.  
There is no evidence of receipt of any medal or decoration 
that denotes combat participation, combat-related wound, or 
service in Vietnam during the war era.  June 2001 
correspondence from NPRC stated that the veteran had no 
Vietnam service of record.  Service medical records are 
negative for any treatment of injuries from plane crash.  
Service medical records do reflect hospitalization and 
disability discharge for psychiatric disorder, currently 
characterized as schizoaffective disorder, for which the 
veteran already receives service-connected disability 
compensation.  In the absence of confirmed combat status with 
combat-related stressor or credible evidence corroborating 
the occurrence of a non-combat stressor, service connection 
for PTSD cannot be granted.  38 C.F.R. § 3.304(f).  The 
appeal is therefore denied.    

2.  Hepatitis C with Liver Disorder

The Board finds that the preponderance of the evidence is 
against service connection for hepatitis C with liver 
disorder.  38 U.S.C.A. § 5107(b).  Service medical records 
are negative for any indication of either disorder.  In fact, 
the first mention of hepatitis occurs many years after 
service.  Therefore, service connection may not be 
established based on chronicity in service or continuity of 
symptomatology of disorder seen in service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.  Moreover, there is 
no competent evidence of a nexus between the veteran's active 
duty service and hepatitis C with liver disorder.  Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  VA medical records generally reflect a long history 
of drug and alcohol abuse.  In January 1999, it is noted that 
the veteran's liver function tests are elevated.  He noted 
past question of hepatitis C.  March 1999 notes stated that 
hepatitis C antibodies are positive.  Subsequent notes show 
only the veteran's history of being told he has hepatitis C.  
There is no medical evidence linking hepatitis C to service.  
The veteran's lay allegation of relationship to service is 
not competent evidence needed to establish service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Accordingly, service connection for hepatitis C 
with liver disorder is denied.  


Increased Disability Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to degree of disability is 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's service-connected schizoaffective disorder is 
currently evaluated as 100 percent disabling.  38 C.F.R. § 
4.130, Diagnostic Code 9211.  The current rating is the 
maximum evaluation possible for any service-connected 
disability.  The veteran has not alleged any basis for 
establishing an additional or higher level of compensation.  
Accordingly, the Board finds that the preponderance of the 
evidence is against an increased disability rating for 
schizoaffective disorder.  38 C.F.R. § 4.3.   


ORDER

As no new and material evidence has been received, the claim 
for service connection for back injury is not reopened.  The 
appeal is denied.    

As no new and material evidence has been received, the claim 
for compensation for left forearm cellulitis pursuant to 
38 U.S.C.A. § 1151 is not reopened.  The appeal is denied.    

Service connection for PTSD is denied.  

Service connection for hepatitis C with liver disorder is 
denied.  

A disability rating greater than 100 percent for 
schizoaffective disorder is denied.


REMAND

The RO arranged for the veteran to have a VA examination for 
evaluation of service-connected residuals of nasal fracture.  
The record shows that he failed to report for and/or 
reschedule the examination scheduled in October 2001.  The 
veteran alleges that he received insufficient notice to 
report for the examination.  The Board notes that review of 
the claims folder discloses no letter to the veteran, sent to 
his address of record, advising him of the time and place to 
report for the examination.  In addition, the record shows no 
other recent medical examination or evidence on which a 
disability rating could be reasonably based.  VA's duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  A new examination should be provided when the 
available evidence is too old for adequate evaluation.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be scheduled for a VA ears, nose, and 
throat (ENT) examination.  Documentation 
advising the veteran about when and where 
to report to the examination should be 
associated with the claims folder.  The 
examination should determine the nature 
and extent of disability from residuals 
of nasal fracture.  The examiner's 
findings should include a statement as to 
the extent of nasal septum deviation and 
obstruction, if any. 

2.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

3.  The RO should then readjudicate the 
issue of entitlement to a compensable 
disability rating for residuals of nasal 
fracture.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

